Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
The limitation:
“wherein a time between said plurality of energy exposures for said each of the plurality of treatment locations is within a range from about three times (5X) the exposure time to about 200 times (200X)”
Should be changed to:
wherein a time between said plurality of energy exposures for said each of the plurality of treatment locations is within a range from about three times (3X) the exposure time to about 200 times (200X)

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertner et al (US 8995618) hereafter known as Gertner in view of Suzuki et al (US 20160256324) hereafter known as Suzuki.


Independent claim:
Regarding Claim 1:
A system for treating glaucoma of an eye [see Fig. 1D and Col. 2 lines 4-10… “For example, the system may be used, alone or in combination with other therapies, to treat macular degeneration, diabetic retinopathy, inflammatory retinopathies, infectious retinopathies, tumors in the eye or around the eye, glaucoma, refractive disorders, cataracts”], the system comprising:
an energy source configured to generate energy to treat the eye [see Fig. 2E element 830 and Col. 30 lines 1-5…. “the x-ray source 830” and Col. 1 lines 36-39… “This disclosure relates to the treatment of ocular disorders using targeted photon energy.  In particular, the present disclosure relates to an apparatus, systems, and methods for image-guided low energy x-ray therapy of ocular structures”]; and
a processor configured [see Fig. 1B element 800 and see Col. 20 lines 30-55… “The overall treatment planning system 800” and “The treatment planning system (TPS) 800 also provides the interface between the physical world of the eye, the physical components of the system, and a virtual computer environment which interacts with the physician and treatment team” The computer environment of element 800 is at least a processor.] with instructions to: 
direct energy to a plurality of treatment locations of the eye [see Col. 23 lines 43-53… “For example, certain embodiments of the radiotherapy treatment system 10 include five radiation source module-radiation directing module pairs that are connected to the radiotherapy treatment system 10 in such a way that they are spaced equidistantly around a circumference of an imaginary circle.  In this embodiment, the power supply could be a switching power supply which alternates between the various x-ray generators.  Certain embodiments of the system 10 that can deliver radiotherapy beams from more than one angle can include moving the radiotherapy directing module.”], the plurality of treatment locations at least about 2 mm radially outward from Centers of the first and second x-ray beams, in some embodiments, are projected through a point on the sclera at a distance of from about 0.5 mm to about 6 mm from a limbus of the eye.”] and corresponding to an angle within a range from about 30 degrees to about 360 degrees around a sclera of the eye [see Col. 23 lines 43-48… “For example, certain embodiments of the radiotherapy treatment system 10 include five radiation source module-radiation directing module pairs that are connected to the radiotherapy treatment system 10 in such a way that they are spaced equidistantly around a circumference of an imaginary circle.”];
an energy delivery system [see Fig. 1B element 800 and see Col. 20 lines 30-55… “The overall treatment planning system 800”] coupled to the energy source [see Fig. 2E which shows element 830 (the energy source) as being part of delivery system (element 800)] and the processor [as discussed above the computer environment of the delivery system is understood to be the processor and thus the processor is coupled to the energy delivery system], the energy delivery system configured to deliver the energy to the plurality of treatment locations in order to open an angle of the eye [see Col. 14 lines 51-60… “For example, the system may be used alone or in combination with other treatments to treat macular degeneration, diabetic retinopathy, inflammatory retinopathies, infectious retinopathies, tumors in the eye or around the eye, glaucoma, refractive disorders, cataracts, post-surgical inflammation of any of the structures of the eye (e.g., trabeculoplasty, trabeculectomy, intraocular lenses, glaucoma drainage tubes, corneal transplants, infections, idiopathic inflammatory disorders, etc.), ptyrigium, dry eye, and other ocular diseases or other medical conditions relating to the eye.”], 
In these embodiments, the ability of the system to focus radiation by passing the photons through the sclera from different angles to structures deep to the sclera can be utilized to treat diseases of the anterior chamber or posterior chamber with laser radiation while keeping the x-ray generation system off.”] and that the iridocorneal angle of the eye is an intended target of the anterior structure of the eye [see Col. 7 lines 60-65… “In certain embodiments, the anterior structure of the eye includes the sclera, and in some embodiments, the anterior structure of the eye includes at least one of a cornea, an anterior chamber, an iris, a conjunctiva, a pupil, an iridocorneal angle…”].
However, Gertner fails to explicitly disclose the energy delivery system configured to deliver the energy to the plurality of treatment locations in order to open an angle of the eye by an amount within a range from about 0.5 degrees to about 10 degrees. Additionally, while Gertner discloses the processor being configured to deliver energy to the anterior chamber of the eye and that the anterior chamber of the eye includes the iridocorneal angle, Gertner is directed to several different eye conditions including glaucoma. Thus, it is not completely clear if the treatment directed to glaucoma is inclusive of treating the iridocorneal angle.
Suzuki discloses that applying radiation specifically to the angulus iridocornealis (another name for the iridocorneal angle) is a known way to treat glaucoma in the analogous art of ophthalmic surgery [see para 3… “For example, to treat a certain kind of glaucoma, the corner (angulus iridocornealis: a part including the trabeculae and being located between the cornea and the iris) is irradiated with a laser beam to form the outflow pathway of aqueous humor.”]  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to deliver the energy to the plurality of treatment locations in order to open an angle of the eye by an amount within a range from about 0.5 degrees to about 10 degrees, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be would be to clear a path for the Schlemm's canal to allow for fluid drainage within the eye.
Additionally, since Gertner is silent as to the exact structure of the anterior chamber to be treated when treating glaucoma, and Suzuki discloses that it is known that applying radiation to the iridocorneal angle is a known area in the anterior chamber for energy to be applied to treat glaucoma, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gertner’s processor to provide instructions to direct energy to the iridocorneal angle of the eye as this is a known way to treat glaucoma.

Regarding Claim 2:
Gertner in view of Suzuki discloses the invention substantially as claimed including all the limitations of claim 1. Also Gertner in view of Suzuki discloses:
wherein the eye comprises a human eye [see Col. 5, lines 1-2 of Gertner “regarding in some embodiments, a treatment system for delivering radiation to a human being is provided”] and plurality of locations correspond to a surface area on the sclera [see Col. regarding producing an x-ray beam with a width of from about 0.5 mm to about 6 mm and having a photon energy between about 40 keV and about 100 keV, and in some embodiments between about 40 keV and about 250 keV, directing the x-ray beam such that the beam passes through the sclera”], and wherein the surface area is within a range from about 1 mm^2 to about 100 mm^2 [see Col. 25, Lines 28-29 of Gertner… “regarding the tightly collimated beam 1062 has an area of from about 1 mm2 to about 20 mm2”] and 
wherein the surface area is located radially outward from the limbus on a sclera of the eye by at least about 2.5 mm [see Col. 6, lines 10-13 of Gertner “regarding centers of the first and second x-ray beams, in some embodiments, are projected through a point on the sclera at a distance of from about 0.5 mm to about 6 mm from a limbus of the eye”] and 
anterior to a lens equator on the sclera of the human eye [see Col. 3, Lines 13-16 of Gertner “regarding the ability of the system to focus radiation by passing the photons through the sclera from different angles to structures deep to the sclera can be utilized to treat diseases of the anterior chamber or posterior chamber”] and 
wherein the angle opens in response to the plurality of treatment locations [see Col. 14, Lines 56-57 of Gertner “regarding structures of the eye e.g., trabeculoplasty, trabeculectomy, intraocular lenses, glaucoma drainage tubes, it is inherent that the application of the X-Ray energy of the prior art will result in cell death thereby enlarging the glaucoma drainage tubes”] 
However, Gertner in view of Suzuki fails to disclose wherein the plurality of treatment locations is located anterior to the lens equator by no more than about 3 mm”


Regarding Claim 3,
wherein the processor is configured to fractionate energy delivered to the plurality of treatment locations [see FIG. 9 of Gertner which shows applying multiple beams of energy to a plurality of energy)] and wherein an amount of energy delivered to each of the plurality of treatment locations with an energy exposure comprises no more than about 50% of a total amount of energy delivered to said each of the plurality of treatment locations [see FIG. 9 of Gertner, As shown in this figure all of the absorbed doses to the plurality of locations are less than 50% of the total 25Gy dose delivered to the macula] and wherein said exposure comprises an amount within a range from about 2% to about 50% for said each of the plurality of treatment locations and wherein said amount is within a range from about 10% to 34% of the total amount of energy delivered for said each of the plurality of treatment locations [FIG. 9 of Gertner, the maximum dose absorbed by the optic nerve is beam 2100 -9Gy which is about 34% of the total 25Gy]

Centers of the first and second x-ray beams, in some embodiments, are projected through a point on the sclera at a distance of from about 0.5 mm to about 6 mm from a limbus of the eye.” And Col. 23 lines 50-57 of Gertner “certain embodiments of the radiotherapy treatment system 10 include five radiation source module-radiation directing module pairs that are connected to the radiotherapy treatment system 10 in such a way that they are spaced equidistantly around a circumference of an imaginary circle”.]

Regarding claim 36 wherein the processor is configured with instructions to receive user input corresponding to angles and radial locations, and wherein the user input corresponds to a partial annular treatment at a radial location in order to avoid insertion muscles coupled to the sclera of the eye [see Col. 6 lines 10-13 of Gertner… “Centers of the first and second x-ray beams, in some embodiments, are projected through a point on the sclera at a distance of from about 0.5 mm to about 6 mm from a limbus of the eye.” And Col. 23, Lines 43-48 Gertner “For example, certain embodiments of the radiotherapy treatment system 10 include five radiation source module-radiation directing module pairs that are connected to the radiotherapy treatment system in such a way that they are spaced equidistantly around a circumference of an imaginary circle.”]

Claim 37:

(a) within 2 mm of Schlemm’s Canal to enlarge Schlemm’s Canal [see rejection to claim 1 specifically, treating the iridocorneal angle indicating application of radiation within 2 mm of Schlemm’s Chanel]; and/or
(b) within 1 mm of the collector channels or ostia of the collector channels to improve aqueous outflow through the collector channels 
wherein the plurality of other treatment locations correspond to an angle within a range from about 30 degrees to about 360 degrees around the sclera of the eye [see Col. 23, Lines 43-48 of Gertner “For example, certain embodiments of the radiotherapy treatment system 10 include five radiation source module-radiation directing module pairs that are connected to the radiotherapy treatment system in such a way that they are spaced equidistantly around a circumference of an imaginary circle.”]


Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertner et al (US 8995618) hereafter known as Gertner.

Independent claim:
Regarding Claim 38:
A system to treat glaucoma of an eye [see Fig. 1D and Col. 2 lines 4-10… “For example, the system may be used, alone or in combination with other therapies, to treat macular degeneration, diabetic retinopathy, inflammatory retinopathies, infectious retinopathies, tumors in the eye or around the eye, glaucoma, refractive disorders, cataracts”], the system comprising:
an energy source:
a handpiece coupled to the energy source [see FIG. 1D, 162, and Col. 17, Lines 52-55… “the physical connection 162 can be movable with respect to the remainder of the radiotherapy system; the physical connection 162 can be rigid, substantially rigid, or can contain a spring165, which allows flexibility in the axial or torsional direction. In some embodiments, the connection 162 is not mechanical at all”],
 the handpiece comprising, an eye contacting surface to couple to the eye, [see FIG. 1 E, 940 is an eye contact surface and Fig. 1E clearly shows an eye contacting this surface], a plurality of energy releasing elements disposed at a plurality of locations to release energy to the eye at a plurality of treatment locations [see Col. 18, Lines 1-9, “In some embodiments, the physical connection 162 to the eye is docked into position on the eye by the physician so that it identifies the center of the limbus and the treatment axis through its center. The position of the eye can then be identified and tracked using by the radiotherapy system. With knowledge of the center of the limbus in combination with the eye model, the radiotherapy system can then be directed about the treatment axis and center of the limbus to deliver radiation to the retina”], the plurality of treatment locations located at least about 2 mm radially outward from a limbus [Col. 6, Lines 10-13… “regarding centers of the first and second x-ray beams, in some embodiments, are projected through a point on the sclera at a distance of from about 0.5 mm to about 6 mm from a limbus of the eye”] and corresponding to an angle within a range from about 30 degrees to about 360 degrees around a sclera of the eye [see Col. 3, Lines 13-16 regarding the ability of the system to focus radiation by passing the photons through the sclera from different angles to structures deep to the sclera can be utilized to treat diseases of the anterior chamber or posterior chamber” and Col. 23, Lines 43-48 “For example, certain embodiments of the radiotherapy treatment system 10 include five radiation source module-radiation directing module pairs that are connected to the radiotherapy treatment system in such a way that they are spaced equidistantly around a circumference of an imaginary circle.”]
wherein the handpiece is configured to deliver the energy to the plurality of treatment locations in order to open an angle of the eye by an amount [Col. 14, Lines 51-60… “for example, the system may be used alone or in combination with other treatments to treat macular degeneration, diabetic retinopathy, inflammatory retinopathies, infectious retinopathies, tumors in the eye or around the eye, glaucoma, refractive disorders, cataracts, post-Surgical inflammation of any of the structures of the eye (e.g., trabeculoplasty, trabeculectomy, intraocular lenses, glaucoma drainage tubes, corneal transplants, infections, idiopathic inflammatory disorders, etc.), ptyrigium, dry eye, and other ocular diseases or other medical conditions relating to the eye, it is inherent that keeping the glaucoma drainage tubes open involves opening the angle of the eye”].
However, Gertner fails to explicitly disclose the energy delivery system configured to deliver the energy to the plurality of treatment locations in order to open an angle of the eye by an amount within a range from about 0.5 degrees to about 10 degrees.


Independent Claim:
Regarding claim 39:
A method for treating glaucoma of an eye [ See Col. 2, Lines 4-10 “the system may be used, alone or in combination with other therapies, to treat macular degeneration, diabetic retinopathy, inflammatory retinopathies, infectious retinopathies, tumors in the eye or around the eye, glaucoma, refractive disorders, cataracts”], the method comprising: 
delivering energy to a plurality of treatment locations of the eye [see Col. 23 lines 43-53… “For example, certain embodiments of the radiotherapy treatment system 10 include five radiation source module-radiation directing module pairs that are connected to the radiotherapy treatment system 10 in such a way that they are spaced equidistantly around a circumference of an imaginary circle.  In this embodiment, the power supply could be a switching power supply which alternates between the various x-ray generators.  Certain embodiments of the system 10 that can deliver radiotherapy beams from more than one angle can include moving the radiotherapy directing module.”], the plurality of treatment locations located at least about 2 mm radially outward from a limbus [see Col. 6 lines 10-13… “Centers of the first and second x-ray beams, in some embodiments, are projected through a point on the sclera at a distance of from about 0.5 mm to about 6 mm from a limbus of the eye.”]and corresponding to an angle within a range from about 30 degrees to about 360 degrees around a sclera of the eye [see Col. 23 lines 43-48… “For example, certain embodiments of the radiotherapy treatment system 10 include five radiation source module-radiation directing module pairs that are connected to the radiotherapy treatment system 10 in such a way that they are spaced equidistantly around a circumference of an imaginary circle.”]
wherein the energy delivered to the plurality of treatment locations opens an angle of the eye [Col. 14, Lines 51-60 “for example, the system may be used alone or in combination with other treatments to treat macular degeneration, diabetic retinopathy, inflammatory retinopathies, infectious retinopathies, tumors in the eye or around the eye, glaucoma, refractive disorders, cataracts, post-Surgical inflammation of any of the structures of the eye (e.g., trabeculoplasty, trabeculectomy, intraocular lenses, glaucoma drainage tubes, corneal transplants, infections, idiopathic inflammatory disorders, etc.), ptyrigium, dry eye, and other ocular diseases or other medical conditions relating to the eye” It is inherent that keeping the glaucoma drainage tubes open involves opening the angle of the eye].
However, Gertner fails to explicitly disclose the energy delivery system configured to deliver the energy to the plurality of treatment locations in order to open an angle of the eye by an amount within a range from about 0.5 degrees to about 10 degrees.
.


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertner as applied to claim 39 above, and further in view of Suzuki.
Gertner discloses the invention substantially as claimed including all the limitations of claim 39 above. However, Gertner fails to disclose “delivering energy to a plurality of treatment locations (a) within 2 mm of Schlemm’s Canal to enlarge Schlemm’s Canal; and/or (b) within 1 mm of the collector channels or ostia of the collector channels to improve aqueous outflow through the collector channels”
Suzuki discloses that applying radiation specifically to the angulus iridocornealis (another name for the iridocorneal angle) directed to the analogous treatment of glaucoma [see para 3… “For example, to treat a certain kind of glaucoma, the corner (angulus iridocornealis: a part including the trabeculae and being located between the cornea and the iris) is irradiated with a laser beam to form the outflow pathway of aqueous humor.”]  
.


Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Suzuki as applied to claim 1 above, and further in view of Sand et al (US 20030028228) hereafter known as Sand.

Regarding claim 4:
Gertner in view of Suzuki discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Gertner in view of Suzuki discloses when applying energy to an area applying it to a plurality of locations in a specific tissue structure [see Col. 23 lines 43-53 of Gertner… “For example, certain embodiments of the radiotherapy treatment system 10 include five radiation source module-radiation directing module pairs that are connected to the radiotherapy treatment system 10 in such a way that they are spaced equidistantly around a circumference of an imaginary circle.  In this embodiment, the power supply could be a switching power supply which alternates between the various x-ray generators.  Certain embodiments of the system 10 that can deliver radiotherapy beams from more than one angle can include moving the radiotherapy directing module.”] and Gertner in view of Suzuki discloses that the energy source that includes both a “x-rays” source and a laser source and only describes the laser wavelengths as being suitable for therapy of an ocular structure [see Col. 3 lines 1-10 of Gertner … “In some embodiments, the radiation treatment system is used concomitantly with laser therapy.  That is, rather than using a laser solely for pointing the x-ray device to the ocular target of choice, the laser is used for both pointing and therapy. In these embodiments, the laser preferably includes at least one additional energy or wavelength suitable for therapy of an ocular structure.”] Additionally, Gertner in view of Suzuki discloses treating the ciliary body [see Col. 23 lines 11-16 of Gertner … “By directing the beam to this region and limiting the penumbra or scatter of the beam using specialized collimators, the beam can be localized onto an eye structure with minimal photon delivery to other structures of the eye, such as the cornea 255, the ciliary body and fibers 216 and other structures.”]
However, Gertner in view of Suzuki is silent as to how the laser is used to treat the ciliary body to help treat glaucoma. Thus, Gertner in view of Suzuki fails to disclose “wherein said energy exposure comprises a time within a range from about 1 millisecond (ms) to about 200 ms for said each of the plurality of treatment locations and wherein said each of the plurality of treatment locations receives a plurality of exposures, wherein a time between said plurality of energy exposures for said each of the plurality of treatment locations is within a range from about three times (5X) the exposure time to about 200 times (200X) the exposure time, wherein a total amount of 
Sand discloses treating the ciliary body using a pulsing laser with a repetition rate of 3 to 20 Hz (ie .05 seconds to .333 seconds) and a pulse duration of .3 seconds [see para 108… “The foot pedal of the laser is depressed enabling the 1.32 micron Nd:YAG infrared laser system operating at 300 microseconds pulse duration with a repetition rate of 3 to 20 Hz”] and Sand discloses using an energy of 6 joules per pulse with the number of pulses being at least 3 pulse to a continual wave [see para 108 “Energy per pulse of 6 Joules is obtainable and exposures of 3 pulses to CW are possible.”] directed to the analogous problem of treating glaucoma [see para 34… “Methods for reducing the resistance of the aqueous outflow in the treatment of chronic open angle glaucoma and ocular hypertension have been disclosed.”]
	Since Gertner in view of Suzuki is silent as to how the laser is used to treat the ciliary body when treating glaucoma and Sand discloses that it is known that the application of a laser with .05-.333 second gap between pulses (ie each pulse is an energy exposure) and a pulse duration of .3 seconds (ie 300 ms) with a total energy of at least 18 (ie 3 pulses with 6 J each) to any higher about of Joules is a known technique for treating glaucoma, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gertner in view of Suzuki’s processor to control a laser configured as disclosed by Sands as this is a known way to treat glaucoma.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a pulse duration of 1-200ms 


Regarding claim 17:
Gertner in view of Suzuki discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Gertner in view of Suzuki discloses the energy source that includes both a “x-rays” source and a laser source and only describes the laser wavelengths as being suitable for therapy of an ocular structure [see Col. 3 lines 1-10… “In some embodiments, the radiation treatment system is used concomitantly with laser therapy.  That is, rather than using a laser solely for pointing the x-ray device to the ocular target of choice, the laser is used for both pointing and therapy. In these embodiments, the laser preferably includes at least one additional energy or wavelength suitable for therapy of an ocular structure.”] Additionally, Gertner in view of Suzuki discloses treating the ciliary body [see Col. 23 lines 11-16… “By directing the beam to this region and limiting the penumbra or scatter of the beam using specialized collimators, the beam can be localized onto an eye structure with minimal photon delivery to other structures of the eye, such as the cornea 255, the ciliary body and fibers 216 and other structures.”]
However, Gertner in view of Suzuki is silent as to how the laser is used to treat the ciliary body to help treat glaucoma. Thus, Gertner in view of Suzuki fails to disclose “wherein the processor is configured with instructions to repeatedly deliver the energy to each of the plurality of treatment locations with a time delay in order to fractionate delivery of energy to said each of the plurality of treatment locations, wherein the time delay is within a range from about 10 millisecond (ms) to about 60 seconds.” as recited by claim 17.
Sand discloses treating the ciliary body using a pulsing laser with a repetition rate of 3 to 20 Hz (ie .05 seconds to .333 seconds) [see para 118… “An appropriate laser system for this application might be the 1.32 micron Nd:YAQ laser-operating at 300 microsecond pulse duration with a repetition rate of 3 to 20 Hz”] directed to the analogous problem of treating glaucoma [see para 34… “Methods for reducing the resistance of the aqueous outflow in the treatment of chronic open angle glaucoma and ocular hypertension have been disclosed.”]
	Since Gertner in view of Suzuki is silent as to how the laser is used to treat the ciliary body when treating glaucoma and Sand discloses that it is known that the application of a laser with a time gap of .05-.333 second between pulses (ie each pulse 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gertner in view of Suzuki in view of Sand to use a time delay of 50-60 milliseconds as this is subset of a known time delay to treat glaucoma.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Suzuki as applied to claim 1 above, and further in view of Lin et al (US 20150164692).
Gertner in view of Suzuki discloses the invention substantially as claimed including all the limitations of claim 1. Also, Gertner in view of Suzuki discloses treating both glaucoma and presbyopia and that the ocular diseases of glaucoma and presbyopia are diseases related to the anterior eye and therefore related to the same area of the eye [see Col. 13 lines 7-13 of Gertner… "Ocular diseases," as used in this disclosure, is intended to have its ordinary meaning, and is meant to include at least disease of the anterior eye (e.g., glaucoma, presbyopia, cataracts”]. Finally, Gertner in view of Suzuki discloses the energy source that includes both a “x-rays” source and a laser source and only describes the laser wavelengths as being suitable for therapy of In some embodiments, the radiation treatment system is used concomitantly with laser therapy.  That is, rather than using a laser solely for pointing the x-ray device to the ocular target of choice, the laser is used for both pointing and therapy. In these embodiments, the laser preferably includes at least one additional energy or wavelength suitable for therapy of an ocular structure.”] and, Gertner in view of Suzuki discloses treating the sclera of the eye [see Col. 4 lines 45-55 of Gertner… “In some embodiments, the region of the eye is at least one of the macula, the sclera, the trabecular meshwork, and a capsule of the lens of the eye.”].
Lin discloses treating the sclera with a laser to thermally shrink the zonules for treatment of glaucoma and presbyopia [see abstract… “Laser and non-laser means for selective thermal shrinkage of ocular tissue (including cornea, sclera, choroids and ciliary-body) for the treatment of hyperopia, presbyopia and glaucoma are disclosed.” And para 31… “The preferred two-zone method includes localized heating of (1) area outside the limbus and on the soft tissue of sclera, choroids or ciliary-body of the eye for presbyopia correction” And see para 37… “In our proposed "laser induced" thermal shrinkage or expansion (TSE) of the choroids-ciliary-body-zonules complex”.] Lin further discloses increasing the anterior depth and diopters from this tension with the approximate ration of 1mm increase in lens movement and an increase of 1.5-2 Diopters [see para 51… “that each 1.0 mm of the lens movement will result an accommodation power of 1.5 to 2.0 D, depending on the power of the moving lens.  Therefore, one may expects an accommodation power of 1.5 to 4.0 D, for a lens movement of 1.0 to 1.5 mm.”]. 

Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gertner in view of Suzuki in view of Lin’s processor to only increase the chamber by .5mm which would result in .75-1 diopter change as this is subset of treatment ranges taught by Lin.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Suzuki as applied to claim 1 above, and further in view of Zdenek et al (US 20060241750) hereafter known as Zdenek.
Gertner in view of Suzuki discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Gertner in view of Suzuki discloses treating the ciliary body [see Col. 23 lines 11-16 of Gertner… “By directing the beam to this region and limiting the penumbra or scatter of the beam using specialized collimators, the beam can be localized onto an eye structure with minimal photon delivery to other structures of the eye, such as the cornea 255, the ciliary body and fibers 216 and other structures.”].
However, Gertner in view of Suzuki fails to disclose “wherein the processor is configured with instructions to receive an input corresponding to a location of a lens equator on the sclera and wherein the processor is configured to determine the plurality 
Zdenek disclose that increasing the distance between the ciliary muscle and the lens equator can result in treatment of the analogous problem of glaucoma. Additionally, Zdenek discloses that not only glaucoma but other disorders such as hyperopia and presbyopia can be treated as well [see para 28… “According to present invention, presbyopia and certain other eye disorders (e.g., hyperopia, primary open angle glaucoma, ocular hypertension, etc.) may suitably be treated by increasing the effective working distance of the ciliary muscle.  Such increase may be achieved by increasing the distance between the ciliary muscle and the lens equator, preferably by increasing the diameter of the sclera (i.e., scleral expansion) in the region of the ciliary body.”]. This implies that changes that affect lens equator also affect vision.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gertner in view of Suzuki to modify the processor to account for the location of the lens equator and to offset any input to the lens equator so that the distance between the ciliary muscle and the lens equator is considered because while modifying this distance may help treat glaucoma, because as implied by Zdenek if the location of the lens equator and offset of input is unaccounted for the treatment for glaucoma could cause other eyesight problems.


s 13-14, 19,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Suzuki as applied to claim 1 above, and further in view of Lin et al (US 20060224146) hereafter known as Lin II.
Gertner in view of Suzuki discloses the invention substantially as claimed including all the limitations of claim 1. 
However, Gertner in view of Suzuki fails to disclose “wherein the processor is configured with instructions to shrink tissue with at least a portion of a first annular treatment pattern prior to shrinking tissue with at least a portion of a second annular treatment pattern” as recited by claim 13 or “wherein the first annular treatment pattern comprises a first plurality of spaced apart annular treatment patterns and the second annular treatment pattern comprises a second plurality of spaced apart annular treatment patterns, wherein the first plurality of spaced apart annular treatment patterns comprises angularly, radially, or both angularly and radially, separated spaced apart treatment patterns, and the second plurality of annular treatment pattern comprises angularly, radially, or both angularly and radially, separated spaced apart treatment patterns” as recited by claim 14. Also Gertner in view of Suzuki fails to disclose “the processor coupled to the energy source and the scanner energy delivery system is configured with instructions to heat tissue at the plurality of treatment locations to a temperature within a range from 60 to 70 degrees Centigrade at a depth within a range from 50 to 400 um at each of the plurality of treatment locations along the first annular treatment pattern and the second annular treatment pattern, wherein a majority of a treatment energy of the first annular treatment” as recited by claim 19 and “wherein the first annular treatment pattern and the second annular treatment pattern are arranged to 
Lin II discloses applying a heating pattern of spots in a circular shape (ie annular pattern) [see para 33… “It is yet another preferred embodiment includes the heating pattern on the treated area having a minimal of 4 spots, preferable 8 to 32 spots, symmetrically around a circumference of a circle.”] to shrink ocular tissue to help treat glaucoma [see abstract… “Laser and non-laser means for selective thermal shrinkage of ocular tissue (including cornea, sclera, choroids and ciliary-body) for the treatment of hyperopia, presbyopia and glaucoma are disclosed.”] Lin II further discloses the laser creating the annular pattern as being a laser configured to penetrate a depth of 300-1000 μm [see abstract… “The effective thermal penetration depth, d* =(0.3-1.0) mm, may be achieved by choosing an optimal focal length laser”] and specifically heating the area of interest to about 58-75 degrees Centigrade [see para 57… “Depending on the types of ocular soft tissue, the preferred T is about 50 to 85 degree Celsius (C), most preferable of 58 to 75 degree C”] when applying the heating pattern of spots to treat glaucoma. Finally, Lin II discloses using two different zones that are spaced apart with zone 1 being within the limbus area and zone 2 being in the sclera area [see all of paras 93-94]. 
Since Gertner in view of Suzuki and Lin II both independently describe two different ways to treat glaucoma (applying radiation to the iridocorneal angle for Gertner in view of Suzuki) and applying radiation to shrink tissue for Lin II, it would have been 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gertner in view of Suzuki in view of Lin II to focus light to penetrate 300-400 μm as this is a subset of 300-1000 μm and to heat the area of interest to 60-70 degrees centigrade as this is a subset of 58-75 degrees centigrade. 

Claims 26, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Suzuki as applied to claim 1 above, and further in view of Juhasz et al (US 6146375) hereafter known as Juhasz.

Gertner in view of Suzuki discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Gertner in view of Suzuki discloses the energy source that includes both a “x-rays” source and a laser source and only describes the laser wavelengths as being suitable for therapy of an ocular structure [see Col. 3 lines 1-10… “In some embodiments, the radiation treatment system is used concomitantly with laser therapy.  That is, rather than using a laser solely for pointing the x-ray device to the ocular target of choice, the laser is used for both pointing and therapy. In these embodiments, the laser preferably includes at least one additional energy or wavelength suitable for therapy of an ocular structure.”] Additionally, Gertner in view of Suzuki discloses treating the sclera of the eye [see Col. 4 lines 45-55 of Gertner… “In some embodiments, the region of the eye is at least one of the macula, the sclera, the trabecular meshwork, and a capsule of the lens of the eye.”].
However, Gertner in view of Suzuki is silent as to the parameters of the laser used to treat the sclera to help treat glaucoma. Thus, Gertner in view of Suzuki fails to disclose “wherein the energy source comprises one or more of a pulsed laser or a continuous laser having a wavelength within a range from about 1.4 to 2.3 um, wherein the energy delivery system comprises a scanner, an optical imaging system, a mask, a hand held probe, or an ultrasound lens.” as recited by claim 26. Nor does Gertner in view of Suzuki disclose “wherein the processor is configured with instructions to generate vacuoles in the sclera of the eye” as recited by claim 28 or “wherein the processor is configured with instructions to sequentially direct energy to the plurality of locations in response to a radial position of the plurality of locations and wherein the energy directed to radially outward locations of the plurality of locations are is delivered to the sclera of the eye before radially inward locations in order to generate an antero centrifugal force to the lens of the eye.” as recited by claim 35.
Juhasz discloses that a known method for treating glaucoma is a transscleral photodisruption with a wavelength of 1.5-2.5 micrometers [see abstract… “The selected wavelength may be either from a first range of wavelengths (0.4-1.4 μm) which is normally strongly scattered as it is transmitted through the sclera, or from a second range of longer wavelengths (1.5-2.5 μm) which is less scattered as it is transmitted through the sclera.” And Col. 1 lines 10-20… “The present invention is particularly, but not exclusively, useful for an ophthalmic surgical procedure involving transscleral photodisruption of tissue on the interior surface of the sclera or limbus for relief of glaucoma.”] and pulsing the laser externally through the sclera towards the inward locations [see Fig. 4A element 18 is the laser beam, element 36 is the inner side of the sclera]. Additionally, Juhasz discloses a focusing apparatus [see Fig. 1 element 14 and Col. 4 lines 1-5…. “focusing apparatus”] which is understood to be a scanner of some type and a computer (ie a processor) to control the application of the laser [see Fig. 1 element 16 lines 4-10… “a computer 16 which is preprogrammed to operate both the laser beam generator 12 and the focusing apparatus 14”]
	Since Gertner in view of Suzuki discloses using laser energy and treating the sclera to treat glaucoma, but is silent as to the details of both the laser source and how the laser is used to treat the sclera to treat glaucoma it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gertner by including a system similar to Juhasz as this is a known system to treat glaucoma. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Gertner in view of Suzuki in view of Juhasz by using a wavelength of light of 1.5-2.3 μm as this is a subset of 1.5 μm-2.5 μm (a known wavelength used to treat glaucoma.).
With respect to claim 26, as discussed above Gertner in view of Suzuki in view of Juhasz discloses a 1.5-2.3 μm wavelength laser controlled by a processor with an energy delivery system that includes a scanner which recites claim 26.
With respect to claim 28, as discussed above Gertner in view of Suzuki in view of Juhasz directs light through the sclera which as it is controlled by a computer (ie a 
With respect to claim 35 as discussed above, Gertner in view of Suzuki in view of Juhasz discloses pulsing the laser externally through the sclera towards the inward locations which recites  “wherein the processor is configured with instructions to sequentially direct energy to the plurality of locations in response to a radial position of the plurality of locations and wherein the energy directed to radially outward locations of the plurality of locations are is delivered to the sclera of the eye before radially inward locations in order to generate an antero centrifugal force to the lens of the eye.” as recited by claim 35.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792
                                                                                                                                                                                                        
/GARY JACKSON/Supervisory Patent Examiner
 Art Unit 3792